717 N.W.2d 329 (2006)
475 Mich. 908
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Arnold HIRSCHI, Defendant-Appellant.
Docket No. 130950. COA No. 267703.
Supreme Court of Michigan.
July 19, 2006.
On order of the Court, the application for leave to appeal the February 24, 2006 order of the Court of Appeals is considered and, it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to remand is also considered, and it is DENIED.